DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 77-91 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “estimating a spatial activity of the block, wherein estimating the spatial activity of the block comprises calculating a spatial activity of at least one sample of the block according to the formula: ΔPi,j= |4*Pi,j-Pi-l,j-Pi+l,j-Pi,j-l-Pi,j+l |, where Pi,j is a component sample value at position (i,j) in the block; obtaining an overlapped block motion compensation, OBMC, restriction criterion, wherein the OBMC restriction criterion comprises a block spatial activity threshold; determining whether the OBMC restriction criterion is met with respect to the block, wherein determining whether the OBMC restriction criterion is met comprises determining whether the spatial activity of the block is below the block spatial activity threshold” with limitations taken within others in the claims.
Chien et al. (US 9883203) discloses a video coding device configured to code video data to implement the techniques for performing adaptive overlapped block motion compensation (OBMC) when coding video data. The video coding device may comprise one or more processors configured to determine an adaptation metric from a region of support for one of a first partition and a second partition of one or more blocks of the video data separated by a 
Chuang et al. (US 10,798,404) discloses techniques and systems for processing video data, wherein video data can be obtained for processing by an encoding device or a decoding device. Bi-predictive motion compensation can then be performed for a current block of a picture of the video data. Performing the bi-predictive motion compensation includes deriving one or more local illumination compensation parameters for the current block using a template of the current block, a first template of a first reference picture, and a second template of a second reference picture. In some aspects, Overlapped Block Motion Compensation is disabled for the current block when local illumination compensation is enabled for the current block. In some aspects, Overlapped Block Motion Compensation is disabled for B-type slices of the video data when local illumination compensation is enabled for the video data. In some aspects, Overlapped Block Motion Compensation is disabled for bi-predicted blocks of the video data when local illumination compensation is enabled for the video data.
Zhang et al. (US 20200288168) discloses performing overlapped block motion compensation (OBMC) for a current video block based on motion information associated with the current video block and motion information associated with one or more neighboring blocks 
Liu et al. (US 10,230,980) discloses techniques for encoding or decoding a block of video data using overlapped block motion compensation (OBMC). A video encoder and/or video decoder may be configured to disable OBMC for PUs within a current CU if (e.g., when) the size of the current CU is smaller than that of the sub-block size. The video encoder and/or video decoder may be configured to disable (e.g., skip) OBMC along that PU boundary to reduce encoding and/or decoding complexity. As another example, the video encoder and/or video decoder may be configured to disable OBMC for right CU and/or bottom CU boundaries.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.